DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) An improved container for and at least one surface of the corrugate sheet material has a metallic thin- film coating--.

Claims 2-20 have been amended as follow: 
--In claims 2-20, line 1; the phrase “An improved container” has been change to --the improved container--

Allowable Subject Matter
2.         Claims 1-20 are allowed.
Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the improved container for storage and transportation of goods, the container comprising: an inner container, comprising: a cellulose fiber bag-like element, wherein the inner container is formed from at least single-sided corrugate sheet material, and 10andandat least one surface of the corrugate sheet material has a metallic thin-film coating of instant independent claim 1.
The following references (US 20180319569 A1) to MCGOFF et al., (US 20190091077 A1) to CHENG; Enjun et al., (US 20070151685 A1) to Horsfield; Brian C. et al., (US 11137198 B2) to Waltermire; Jamie et al., (US 20170320653 A1) to MOGIL; Melvin et al., (US 20090034883 A1) to Giuliani; Nicola, (US 8557367 B2) to Netravali; Anil et al., (US 20180299059 A1) to MCGOFF; James et al., (US 20130112695 A1) to Hall; Christopher E., (US 20080164265 A1) to Conforti; and (US 9284088 B2) to Humphries; Gary W. et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

11/04/2021